 



ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of April 4, 2016 is
entered into between Turnaround Strategies, Inc., a Florida corporation as
assignee (“Assignee”) for the assets of WeedHire International, Inc., a Delaware
corporation, and AnythingIT, LLC, a Delaware limited liability company
(“Buyer”).

 

RECITALS

 

WHEREAS, WeedHire International, Inc. filed an Assignment for the Benefit of
Creditors proceeding in Delaware Court of Chancery (“Court”) pursuant to Title
10 Section 73, §7381-87 Delaware Code (“ABC Statute”) and assigned its assets to
Assignee, which is the Seller under this Agreement (“Seller”).

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, the rights and obligations of Seller to the Purchased
Assets and the Assumed Liabilities (as defined herein), subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I

Purchase and Sale

 

Section 1.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase from Seller, all of Seller’s right, title and
interest in the assets set forth on Section 1.01 of the disclosure schedules
(“Disclosure Schedules”) attached hereto (the “Purchased Assets”), except for
the representations set forth below, the Purchased Assets are sold “AS-IS”
without any warranties, express or implied as to the condition of the Purchased
Assets.

 

Section 1.02 Assumption of Liabilities. Subject to the terms and conditions set
forth herein, Buyer shall assume and agree to pay, perform and discharge the
liabilities and obligations set forth on Section 1.02 of the Disclosure
Schedules under the Purchased Assets, but only to the extent of the amounts set
forth in Section 1.02 of the Disclosure Schedules (collectively, the “Assumed
Liabilities”). Other than the Assumed Liabilities, Buyer shall not assume any
liabilities or obligations of Seller of any kind, whether known or unknown,
contingent, matured or otherwise, whether currently existing or hereinafter
created.

 

Section 1.03 Purchase Price. The aggregate purchase price for the Purchased
Assets shall be $35,000 in cash (the “Purchase Price”) plus the assumption of
the Assumed Liabilities. The Buyer shall pay the Purchase Price to Seller at the
Closing (as defined herein) in cash, by wire transfer of immediately available
funds in accordance with the wire transfer instructions set forth in Section
1.03 of the Disclosure Schedules.

 



   

 

 

Article II

Closing

 

Section 2.01 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place as soon as practicable (the “Closing
Date”) at the offices of Rice Pugatch Robinson Storfer & Cohen, PLLC, 101 NE
Third Avenue, Suite 1800, Fort Lauderdale, Florida 33301. The consummation of
the transactions contemplated by this Agreement shall be deemed to occur at
12:01 a.m. on the Closing Date.

 

Section 2.02 Closing Deliverables

 

(a) At the Closing, Seller shall deliver to Buyer the following:

 

(i) a bill of sale in form and substance satisfactory to Buyer (the “Bill of
Sale”) and duly executed by Seller, transferring the Purchased Assets to Buyer;

 

(ii) an assignment and assumption agreement in form and substance satisfactory
to Buyer (the “Assignment and Assumption Agreement”) and duly executed by
Seller, effecting the assignment to and assumption by Buyer of the Purchased
Assets and the Assumed Liabilities;

 

(iii) an Assignment and Assumption of Lease in form and substance satisfactory
to Buyer (the “Assignment and Assumption of Lease”) and duly executed by Seller
and the landlord;

 

(iv) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

 

(b) At the Closing, Buyer shall deliver to Seller the following:

 

(i) the Purchase Price;

 

(ii) the Assignment and Assumption Agreement duly executed by Buyer;

 

(iii) the Assignment and Assumption of Lease duly executed by Buyer; and

 

Section 2.03 Closing Conditions Buyer shall not be required to consummate the
Closing and may terminate this Agreement if any of the following occur:

 

(a) Any Assumed Liability is in excess of the amount listed on Schedule 1.03;

 

(b) There is a material adverse change in Seller’s business or the assets
between the date of this Agreement and the Closing Date.

 

(c) The Seller has filed a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar law.

 

(d) An action, suit, investigation or proceeding shall have been instituted or
threatened by any third party, governmental or regulatory agency to restrain,
prohibit or otherwise challenge the legality or validity of the transactions
contemplated by this Agreement.

 



 2 

 

 

Article III

Representations and warranties of seller

 

To the best of the Seller’s knowledge and belief, Seller represents and warrants
to Buyer that the statements contained in this Article III are true and correct
as of the date hereof. For purposes of this Article III, “Seller’s knowledge,”
“knowledge of Seller” and any similar phrases shall mean the actual or
constructive knowledge of any director or officer of Seller, after due inquiry.

 

Section 3.01 Authority of Seller; Enforceability. Seller has full corporate
power and authority to enter into this Agreement and the documents to be
delivered hereunder, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Seller. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
Seller, and (assuming due authorization, execution and delivery by Buyer) this
Agreement and the documents to be delivered hereunder constitute legal, valid
and binding obligations of Seller, enforceable against Seller in accordance with
their respective terms.

 

Section 3.02 Consents. Seller has fully complied with all of the requirements of
the ABC Statute and no further approvals are required by the Assignee or the
Seller in order to consummate the transactions contemplated by this Agreement.
No consent, approval, waiver or authorization is required to be obtained by
Seller from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby.

 

Section 3.03 Title to Purchased Assets. Seller owns and has good title to the
Purchased Assets.

 

Section 3.04 Legal Proceedings. There is no claim, action, suit, proceeding or
governmental investigation (“Action”) of any nature pending or, to Seller’s
knowledge, threatened against or by Seller (a) relating to or affecting the
Purchased Assets or the Assumed Liabilities; or (b) that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

Section 3.05 As Is. Except for the representations set forth above, the
Purchased Assets are sold “AS-IS” without any warranties, express or implied, as
to the condition of the Purchased Assets.

 



 3 

 

 

Article IV

Representations and warranties of buyer

 

Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof. For purposes of this
Article IV, “Buyer’s knowledge,” “knowledge of Buyer” and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Buyer, after due inquiry.

 

Section 4.01 Organization and Authority of Buyer; Enforceability. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware. Buyer has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Buyer of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms.

 

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Buyer; or (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Buyer.
No consent, approval, waiver or authorization is required to be obtained by
Buyer from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated hereby.

 

Section 4.03 Legal Proceedings. There is no Action of any nature pending or, to
Buyer’s knowledge, threatened against or by Buyer that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

Article V

Covenants

 

Section 5.01 Operation in the Ordinary Course. Until the Closing, Seller shall
operate the business in the ordinary course.

 

Section 5.02 Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer.

 

Section 5.03 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the documents to be
delivered hereunder shall be borne and paid by Buyer when due. Buyer shall, at
its own expense, timely file any tax return or other document with respect to
such taxes or fees (and Seller shall cooperate with respect thereto as
necessary).

 



 4 

 

 

Section 5.04 Further Assurances. Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder.

 

Article VI

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

Section 6.01 Survival. All representations, warranties, covenants and agreements
contained herein shall not survive the Closing.

 

Article VII

Miscellaneous

 

Section 7.01 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

 

Section 7.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 7.02):

 

If to Seller:

Phil Von Kahle

Michael Moecker & Associates, Inc.

3613 North 29th Avenue

Hollywood, FL 33020

Facsimile: 954-252-2791

E-mail: philv@MOECKER.com

 

with a copy to:

Thomas J. Francella, Jr.

Whiteford Taylor & Preston LLC

Renaissance Centre

405 N. King Street, Suite 500

Wilmington, DE 19801

Facsimile: 302-357-3272

E-mail: tfrancella@wtplaw.com 

 



 5 

 

 

If to Buyer:

Anything IT, LLC

17-09 Zink Place, Unit 1

Fair Lawn, NJ 07410

Facsimile: 201-475-7310

E-mail: daveb@anythingit.com

Attention: David Bernstein

 

with a copy to:

Craig A. Pugatch

Rice Pugatch Robinson Storfer & Cohen, PLLC

101 NE Third Avenue, Suite 1800

Fort Lauderdale, FL 33301

Facsimile: 954-462-4300

E-mail: capugatch@rprslaw.com

 

Section 7.03 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

Section 7.04 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

Section 7.05 Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and the documents to be delivered
hereunder, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

 

Section 7.06 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 7.07 No Third-party Beneficiaries. Except as provided in Article VI,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 



 6 

 

 

Section 7.08 Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

 

Section 7.09 Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Delaware.

 

Section 7.11 Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of Delaware, and each party irrevocably submits to
the exclusive jurisdiction of such courts in any such suit, action or
proceeding.

 

Section 7.12 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

Section 7.13 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 7.14 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[SIGNATURES ON NEXT PAGE]

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

TURNAROUND STRATEGIES, INC. 

      By: /s/ Philip von Kahle   Name: Philip von Kahle   Title: Assignee

 

 

ANYTHINGIT, LLC 

      By: /s/ David Bernstein   Name: David Bernstein   Title: Manager

 

 8 

 

 

Section 1.01 of Disclosure Schedule

 

a locaetd at 17-09 Zink Place Unit 1, Fair Lawn NJ 07410   Manufacturer  
warehouse supply Stools warehouse supply Stools warehouse supply Stools
warehouse supply Stools warehouse supply Stools warehouse supply Stools
warehouse supply Stools warehouse supply Stools warehouse supply Stools
warehouse supply Stools warehouse supply Stools warehouse supply Stools
warehouse supply Stools warehouse supply Stools warehouse supply Stools
warehouse supply Stools warehouse supply Stools warehouse supply Stools
warehouse supply Stools warehouse supply Stools office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Chairs office furniture Chairs office
furniture Chairs office furniture Desks office furniture Desks office furniture
Desks office furniture Desks office furniture Desks office furniture Desks
office furniture Desks office furniture Desks office furniture Desks office
furniture Desks office furniture Desks office furniture Desks office furniture
Desks office furniture Conference Table office furniture Conference Table uline
Tech Benches uline Tech Benches uline Tech Benches uline Tech Benches uline Tech
Benches uline Tech Benches uline Tech Benches uline Tech Benches uline Tech
Benches uline Tech Benches uline Tech Benches uline Tech Benches uline Tech
Benches uline Tech Benches uline Tech Benches uline Tech Benches uline Tech
Benches uline Tech Benches uline Rolling Rack uline Rolling Rack uline Rolling
Rack uline Rolling Rack uline Rolling Rack uline Rolling Rack uline Rolling Rack
uline Rolling Bench uline Rolling Bench uline Rolling Bench uline Rolling Bench
uline Rolling Bench uline Rolling Bench Nissan Forklift Garrett Metal Detector
Garrett Metal Detector Vestil Wrapping Machine Vestil Scale SalterBrecknell
Scale Triner Scale AmeriShred HDS Shredder global Banding Carts global Banding
Carts global Banding Carts global Power Pallet Jack global Power Pallet Jack
global Manual Pallet Jack global Manual Pallet Jack global Manual Pallet Jack
global Manual Pallet Jack global Manual Pallet Jack global Manual Pallet Jack
global Manual Pallet Jack global Manual Pallet Jack global Manual Pallet Jack
office furniture Cubicle 4 unit office furniture Cubicle 4 unit office furniture
File Cabinets office furniture File Cabinets office furniture File Cabinets
office furniture File Cabinets office furniture File Cabinets office furniture
File Cabinets office furniture File Cabinets office furniture File Cabinets
office furniture File Cabinets office furniture File Cabinets office furniture
File Cabinets office furniture File Cabinets office furniture Credenza office
furniture Credenza office furniture Credenza office furniture Credenza office
furniture Credenza office furniture Credenza

 

 9 

 

 

IT Equipment             BRAND   MODEL Desktop/Servers   Apple   PowerMac A1186
    HP   6200 Pro SFF     HP   Z400 Workstation     Apple   PowerMac A1186    
Apple   PowerMac A1186     HP   6200 Pro SFF     HP   Elite 8300 SFF     HP  
8100 Elite SFF     HP   8100 Elite SFF     HP   Z400 Workstation     HP   Z400
Workstation     HP   8100 SFF     Dell   Optiplex 760     Dell   Optiplex 748  
  Dell   Optiplex 780     Dell   Optiplex 745     Dell   Optiplex 745     Dell  
Optiplex 755     Dell   Optiplex 745     Dell   Optiplex 755     Dell   Optiplex
755     Dell   Optiplex 745     Dell   Optiplex 745     Dell   Optiplex 745    
Dell   Optiplex 755     Dell   Optiplex 745 SFF     HP   dc7600 SFF     Dell  
Optiplex 745 SFF     Dell   PowerEdge R710     Diligiant   NAS     HP   DL180G6
    Dell   PowerEdge R710     HP   ProLiant DL360 G5     HP   ProLiant DL360 G5
    HP   ProLiant DL360 G5     HP   ProLiant DL320s     Dell   R410     Dell  
R410     Cisco   NAC Appliance 3390     Dell   Optiplex 755     Custom   Neat01
    Custom   Neat02     Custom   Neat03     Custom   Neat04     Custom   Neat05
    Custom   Neat06     Custom   Neat07     Custom   Neat08 Laptops   HP   Elite
6930P     Lenovo   X201     Dell   Latitude D630C     Dell   X201     Lenovo  
X420     Dell   Latitude D630C     Dell   Latitude D630C     Dell   Latitude 830
Monitors   Dell   S2440L     SamSung   SyncMaster BX2350     SamSung  
SyncMaster 2243BWT     SamSung   SyncMaster 2243BWT     SamSung   SyncMaster
2243BWT     SamSung   SyncMaster 2243BWT     ViewSonic   VS12132     ViewSonic  
VS12132     SamSung   SyncMaster 2243BWT     Dell   2209WA     SamSung  
SyncMaster 2243BWT     SamSung   SyncMaster 2243BWT     SamSung   SyncMaster
2243BWT     SamSung   SyncMaster 2233SW     Dell   2208WFPt     SamSung  
SyncMaster 2243BWT     Dell   2005FPW     SamSung   SyncMaster 2243BWT     Dell
  2407WFPb     Dell   2405FPw     Dell   2405FPw     Dell   G2410T     HP  
ZR22W     HP   ZR22W     Dell   1907FPc     Dell   2407WFPL     Dell   1908WFPt
    Dell   1908WFPt     Dell   1908WFPt     Nec   LCD1512     Dell   1907FPI    
HP   ZR24W     HP   LP2475W     Dell   2007WFPb     Dell   2009W     Dell  
1908WFPf     Dell   1907FPt     Nec   LCD2170NX-BK     SamSung   SyncMaster 244T
    SamSung   SyncMaster 345BW     Dell   1908WFPt     HP   1740     Dell  
1907FPVt     Dell   1707FPt     Dell   2243BWT-I     ViewSonic   V223W     HP  
L1950     Dell   2047WFPb     Dell   2007WFPb     Dell   2208WPPb     NEC  
LCD1860NX     ViewSonic   VS12512     Dell   2405FPW     Dell   1909W     Dell  
2007FPb     Dell   2007FPb     Dell   E151FP     HP   TFT 7600 RKM     Dell  
1950FP     SamSung   SyncMaster 2243BWFTAA1 Network   Cisco   ws-c3750g-24ts-s  
  Cisco   ws-c3750g-24ts-e     Cisco   ws-c2960g-48tc-l     Cisco   ws-c2950t-24
    Cisco   ws-c2960-24tt-l     Cisco   ws-c2960-24t-l     Cisco   ws-c2950t-24
    Cisco   ws-c2950t-24     Cisco   air-ap1242ag-a-k9     Linksys   wrt54g    
Linksys   wrt54gl     Linksys   wrt54g     Dell   PowerConnect 6224     Cisco  
ws-3750g-24ts-e     Cisco   ws-3750g-24ts-e     Cisco   air-ap1242ag-a-k9    
Cisco   air-ap1242ag-a-k9     Cisco   air-ap1242ag-a-k9     HP   ProCurve
2848(4904A)     HP   ProCurve 2848(4904A)     HP   ProCurve 2848(4904A)     HP  
ProCurve 2848(4904A)     HP   ProCurve 2848(4904A)     HP   ProCurve
2650(J4899C)     Cisco   ws-c2960-24tt-l Printers   HP   LaserJet 4050N     HP  
LaserJet P2015dn     HP   LaserJet 1320     HP   LaserJet 1320     Zebra   105SL
    HP   LaserJet P2015dn     Dymo   LaserWriter 400     Dymo   LaserWriter 400
    Zebra   ZP450     HP   LaserJet 4100tn     Zebra   105SL     Dymo  
LaserWriter 400     Dymo   LaserWriter 400     Dymo   LaserWriter 400     HP  
LaserJet P2015     HP   LaserJet 4050TN     HP   P2055dn     Dymo   LaserWriter
400     HP   LaserJet 4345mfp     Dymo   LaserWriter 400     Dymo   LaserWriter
400     Dymo   LaserWriter 400 UPS   Tripp Lite   SmartProUPS
SMART3000RM2U/AGSM6908     Tripp Lite   SmartProUPS SMART3000RM2U/AGSM6908    
Tripp Lite   SmartProUPS SMX2200XLRT2U/AGSM7145     APC   SmartUPS 2200     APC
  SmartUPS 2200 Hvac   Denso   MovinCool 15SFU-1     Air-Con   Ductless AC
A13EM4H4G12/A13CH4H4G12, A13CH4H4G12(compressor)     Danby   DPA80A1CB    
TOYOTOMI   TID-1800     HoneyWell   HEPA Air Purifier 50250-S Handhelds   Symbol
  MC9063     Symbol   MC9063     Symbol   MC9063     Motion Computing   MC-C5  
  Motion Computing   MC-C5     Motion Computing   MC-C5 Phones   Cisco  
CP-7960G     Cisco   CP-7960G     Cisco   CP-7960G     Cisco   CP-7960G    
Cisco   CP-7960G     Cisco   CP-7960G     Cisco   CP-7960G     Cisco   CP-7960G
    Cisco   CP-7960G     Cisco   CP-7960G     Cisco   CP-7960G     Cisco  
CP-7960G     Cisco   CP-7960G     Cisco   CP-7960G     Cisco   CP-7960G    
Cisco   CP-7960G     Cisco   CP-7960G     Cisco   CP-7960G Misc   Panasonic  
TH-42PWD8     HP   Digital Sender 9250C     Compaq   Storage Works Ultrium 960  
  TrendNet   KVM Switch TK-1603R     TrendNet   KVM Switch TK-1603R     TrendNet
  KVM Switch TK-1603R     TrendNet   KVM Switch TK-1603R     Dell   KVM Switch
1016-003

 

 10 

 

 

WeedHire Trademark Registration Number 4783237       **BE ADVISED We do not own
the domain name weedhire.com           anythingit.com domain            
ANYTHINGIT Trademark Serial Number Reg.
Number Word
Mark Check
Status Live/Dead     1 78959935 3318296 ANYTHINGIT TSDR LIVE   2 78928734
3329420 ANYTHINGIT TSDR LIVE

 

 11 

 

 

Section 1.02 of Disclosure Schedule

 

Name  Amount  92 ROUTE 46 ASSOCIATESLLC  $468,750.00  AXIS GLOBALS-V  $6,427.19 
CFO ON CALL  $3,995.00  QUICK INTERNATIONAL  $10,742.23  WELLS FARGO-Forklift 
$6,600.88  WELLS FARGO-Racking  $1,003.63  GE capital-copier  $3,057.45 
BANKDIRECT CAPITAL FINANCE, LLC.  $3,271.00  FAI  $34,490.50  MicroTch 
$51,580.00  ULLINK  $29,000.00            $618,917.88 

 



 12 

 

 